DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s response to Office action was received on October 25, 2021.
In response to Applicant’s amendment of the claims, all of the 101 rejections, from the previous Office action, are hereby withdrawn.
Please note the new specification objections, below in this Office action.
Please note the new claim objections, below in this Office action.
In response to Applicant’s amendments to the claims, please note the new claim rejections under 35 U.S.C. 112, indefiniteness, below in this Office action.
Applicant’s arguments relate to the now-withdrawn 101 rejections; therefore, those arguments are not currently relevant.
Specification
The abstract of the disclosure is objected to because:  There is a typographical error in the abstract.  In the fourth line of the abstract, the text “pay-an-display” appears, where it appears that the text “pay-and-display” was intended.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  In the priority claims in paragraph [0001] of Applicant’s specification, there appears to be an error.  Applicant’s specification gives the filing date of parent application no. 15/055,565 as February 26, 2016.  However, the correct filing date for that parent application was .
Appropriate correction is required.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
a.  In the tenth line of claim 9, immediately after the word “space”, please insert the text -- that--.  This makes the line more consistent with the language in the immediately previous line of the claim and improves readability.
b.  In the third line from the end of claim 9, please insert a comma (,) immediately after the word “request” to improve readability.
c.  In the second line of claim 11, please remove the third occurrence of “the “ in the line.  It is not clear to Examiner why this language reads “based on the at least the second” instead of “based on at least the second”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per Claims 1 and 9, each of these claims uses the word “greater” when comparing points in time (last line of claim 1, seventh line from the end of claim 9).  Examiner understands Applicant to mean “later” with each of these uses of the word “greater.”  However, the use of the word “greater” here creates a technical indefiniteness issue.  While a moment in time can be represented as a single number (such as number of seconds since some reference point in time), it is also commonly represented using a set of multiple values, such as 10:30 AM.  When comparing clock times, it is not technically clear what is meant by one time being “greater” than another clock time.  For example, is 11:15 AM greater than 10:30 AM?  While 11 is greater than 10, 30 is greater than 15 on the minutes side.  When the AM/PM 12-hour system is used, there is the added issue of if, for example, 1 PM is greater than 10 AM.  While 1 PM is later than 10 AM, the value “10” is greater than the value “1.”  Examiner suggests simply replacing the word “greater” with the word “later” in the above instances, to attempt to overcome these particular indefiniteness rejections.
As per Claims 17-19, each of these claims recites the limitation "first communication" (first line of claim 17, first line of claim 18, and fourth line of claim 19).  There is insufficient antecedent basis for this limitation in the claims.
As per Claims 2-8 and 10-20, these claims depend from indefinite claims and do not remedy the indefiniteness issue(s) of the claim(s) from which they depend.  Therefore, these claims are indefinite for that reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Korepanov, US 20030169183 A1 (parking meter reset device);
b.  Silberberg, US 20040094619 A1 (parking system for sending messages);
c.  Rosenberg, US 20030206117 A1 (method and apparatus for allocating charges).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628